Judge Phillips
concurring in the result.
I agree that under the circumstances recorded it was incumbent upon the plaintiff to come forward and show that he had evidence that defendants knew what Mrs. Canady’s situation was and that they were obligated to obtain a policy that covered it, and that plaintiffs affidavits failed to make any such showing. But that plaintiff was in a better position than defendants to know what Mrs. Canady’s situation was and apparently told a different story when he sued the insurance company in federal court has nothing whatever to do with the question before us, in my opinion. Such matters relate only to plaintiffs credibility, which is not for us to determine.